Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/03/2020, 01/19/2021 and 03/23/2021 have been considered and placed of record in the file.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest particularly the following limitations in claim 1:
“
a first board including a matrix circuit which is formed by a first microstrip line and includes a 90-degree hybrid circuit and a delay line, the first microstrip line in which one end is connected to the first input and output terminals and a tip of the other end is opened;
a second board including a second microstrip line in which one end is connected to the second input and output term terminals and a tip of the other end is opened; and a shielding plate including an opening portion,
wherein the shielding plate causes a current, a voltage, or an electromagnetic wave directed from one end of the first microstrip line, which has the opened tip, toward the shielding plate to propagate to one end of the second microstrip line, which has the opened tip, through the opening portion and causes a current, a voltage, or an electromagnetic wave directed from the one end of the second microstrip line, which has the opened tip, toward the shielding plate to propagate to the one end of the first microstrip line, which has the opened tip, through the opening portion.
”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0207516 A1 teaches an electronic device that supports a wireless communication that has input/output interface and with thin metal shield.
US 2009/0086655 A1 teaches first and second micro-strips mounted on a wireless communication apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632